DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0019] – the second sentence lists the “host interface (I/F) 137” as opposed to “host interface (I/F) 131” which is it’s labeled in the drawings and throughout the rest of the specification.
Paragraph [0023] – the term “flash I/F” is used to refer to two different interfaces 151 and 139 when “flash I/F” previously and in the drawings is 139 and I/F (with no added word) is used to refer to 151.
Paragraph [0043] – “…the host write commands that have been executed does not form random writes” should read as “the host write commands that have been executed do not form random writes”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 as software per se because the claims are directed to a non-transitory computer program product which is considered software as opposed to a non-transitory computer readable medium which is considered patentable.
readable medium 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2019/0012081, hereafter referred to as Lee) in view of Cheng (US PGPub 2013/0326121).
Regarding claim  1, Lee teaches a non-transitory computer program product for programming flash administration tables when executed by a processing unit of a flash controller, the non-transitory computer program product comprising program code to: periodically determine whether user data that has been programmed into a current block of a flash module satisfies a random-write condition (Paragraph [0043], states that when an open block becomes full (random write condition) the logical-to-physical (L2P) map can be updated. This means that the fullness of the blocks has to be monitored and checked to make the determination), and update a record of a host-to-flash (H2F) table according to content of a flash-to-host (F2H) table for the current block when user data that has been programmed into the current block of the flash module satisfies the random-write condition (Paragraph [0043], as stated previously, when an open block becomes full (data in the block satisfies the random write condition) then the L2P map (host-to-flash) can be updated based on the physical-to-logical (P2L) map (flash-to-host)). Lee does not explicitly teach host-to-flash sub-tables.
Cheng teaches host-to-flash sub-tables (Fig. 3 and Paragraphs [0032]-[0035], show the host-to-flash tables which consists of multiple levels/sub-tables). Since both Lee and Cheng teach the use of host-to-flash tables It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tables of Lee with those of Cheng to obtain the predictable result of updating a record of a host-to-flash (H2F) sub-table according to content of a flash-to-host (F2H) table.
Regarding claim 2, Lee and Cheng teach all the limitations of claim 1. Lee further teaches wherein the random-write condition means that a quantity of to-be-updated H2F tables associated with user data that has been programmed into the current block of the flash module exceeds a threshold (Paragraph [0043], as stated in the rejection to claim 1, when an open block becomes full of data the L2P table is updated. While there is no explicit threshold being exceeded mentioned, the data reaching a certain point (the number of pages in a block) is equivalent to the data exceeding another previous point. Example: M data = TH1 is the same as M data > TH1 – 1. An open block being full means that there is M entries to be updated in the page table (M = the number of pages in a block)). Cheng further teaches the use of H2F sub-tables (Fig. 3 and Paragraphs [0032]-[0035], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Lee and Cheng teach all the limitations of claim 2. Lee further teaches comprising program code to: determine whether user data that has been programmed into the current block of the flash module satisfies the random-write condition each time a predefined number of host pages of user data that has been programmed into the current block (Paragraph [0043], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Lee and Cheng teach all the limitations of claim 3. Lee further teaches wherein the threshold is an integer lower than the predefined number (Paragraph [0043], as stated in the rejection to claim 2, if the threshold is something that is to be exceeded by the amount of data (predefined number) then it has to be less than the predefined number). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Lee and Cheng teach all the limitations of claim 1. Cheng further teaches wherein a procedure for updating the record of the H2F sub-table comprises: searching content of a high-level mapping table for a physical address (Fig. 1 and Paragraph [0026], shows that the H2F map is stored in the flash memory meaning the update would mean programming it in the flash module. Fig. 1 and Paragraphs [0027]-[0029] and [0034]-[0033], describe the H2F table which has a group index (higher level table) which then points to a particular sub-table. Paragraph [0039]-[0040], describe the process of updating the tables which involves identifying an old page (reading through and accessing the information in the tables) and then marking the old as invalid while allocating a new page and updating based on the F2H table). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 8-11, claims 8-11 are the method claims associated with claims 1-4. Since Lee and Cheng teach all the limitations of claims 1-4, they also teach all the limitations of claims 8-11; therefore the rejections to claims 1-4 also apply to claims 8-11.
Regarding claims 13, 15-17, and 20, claims 13, 15-17, and 20 are the apparatus claims associated with claims 1-4 and 7. Since Lee and Cheng teach all the limitations of claims 1-4 and 7 and Cheng further teaches a flash interface coupled to a flash module and a processing unit coupled to the flash interface (Fig. 1 and Paragraphs [0026], shows the apparatus with a controller coupled to a flash memory. While no interface is explicitly shown there has to be an interface of some kind that facilitates the connection and communication between the processor and memory), they also teach all the limitations of claims 13, 15-17, and 20; therefore the rejections to claims 1-4 and 7 also apply to claims 13, 15-17, and 20.
Regarding claim 14, Lee and Cheng teach all the limitations of claim 13. Cheng further teaches a random access memory (RAM), coupled to the processing unit, arranged operably to store the F2H table for the current block (Fig. 1 and Paragraph [0026], shows the F2H table stored in a RAM, the purpose of the F2H table to store the mapping information for the blocks of the device). The combination of and reason for combining are the same as those given in claim 1.

Allowable Subject Matter
Claims 5, 6, 12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132